"Wyly, J.
Plaintiff sues tho defendant for $26,750, the amount of commissions he alleges the city owes him as assistant city attorney in 1868 on certain judgments for taxes which remain uncollected; also, the amount of his commissions on certain bills for licenses which the city treasurer retained in his hands after the first day of February, 1868, and collected between said date and the first day of July thereafter.
The case -was tried in the Fifth District Court before it was transferred *457to the Superior District Court, and the result was a judgment for plaintiff for 525,641 76. Defendant appealed.
By section ñve of act No. 175 of the acts of 1859 the.assistant city Attorney was entitled to recover five per cent commission on judgments when the, amounts thereof have been collected and actually paid into the treasury. 18 An. 666. On uncollected judgments for taxes plaintiff is not, therefore, entitled to recover the commissions claimed.
Plaintiff is not entitled to commissions on the bills for city licenses collected by the city treasurer subsequent to the first day of February, 1868, assuming that on that day it became thé cluty of the city treasure]', under the charter of 1856, to turn over to him said bills for collection. As plaintiff did not perform the services, he is not entitled to remunera-: tion.
It is therefore ordered that the judgment herein be annulled, and that plaintiff’s demand be rejected with costs of both courts.
Rehearing refused.